Kruse, J.:
The defendant was convicted under section 287 of the Penal Code of abandoning his two children, both of whom were under the age of fourteen years.
Defendant and his wife lived together in the city of Syracuse, keeping house. They were married in 1899 and had two children, *718one aged, three years and the other two, who were living with them. He worked, as a freight handler for a railroad company, receiving a dollar and a half a day. The defendant contended that his wages went to his wife; -she bought the groceries. She admitted receiving some of his wages, but not all of them. Differences arose between them over matters most of which seem very trivial and need not be stated here. So- far, as the record discloses both seem to have been of good moral character.
On the 2d day of August, 1904, defendant and his wife quarreled about the wife loaning coal to. her brother, to which he objected. The defendant states he told his wife that if she wanted to go she was at liberty to do so, and that she proposed that he go and leave her the furniture, to which he assented, and he also states that he agreed to pay her ten dollars a- month- for the children. She denies this, although it does appear that he gave her a- bill of sale of his interest in the furniture. He left about five o’clock in the afternoon of the second of August and remained with his father and mother in Syracuse until August eleventh, when he went to Columbus, O. He did not take the children with him, but left them with his wife. She contends that he left her no money or means of support. He obtained employment in Columbus about the twenty-third of August, and on. the 28th of August, 1904, the defendant wrote to his mother from Columbus advising her that he had found work, and concluded his letter as follows: “Now; I wish you or some of the others would see Nellie (defendant’s wife) and find out what arrangements she has made and what her address is and let me know, and ask her for me not- to dispose of the goods until she hears from me. I am sorry that I came away, but I am riot going back unless I cannot ipake'itgo here. But 1 will help Nellie from here, and will make a home here if she will come.”
Within two weeks after obtaining employment and on the fourth of September, he wrote to his wife as follows:
“ Columbus, Ohio, September 4, 1904.
“My Wipe Nellie.— For you are my wife in spite of all that has liappenecl, for the marriage tie is one that is not so easily broken, arid I have found it so by experience, for I cannot get away from the past. Now Nellie I want to tell you that I am the most sorry and miserable man in the world, and 1 want to tell you that I am sorry for *719everything that I have said or done against you. Nellie there is hot any time day or night that I do not think of you and the children ;p will imagine at night that I hear the children calling for me. No.w Nellie I want to ask you to forgive me; I should not have come away from there as I did only your lawyer, Hr. Wortman, threatened me that unless I gave you half of my wages that he would bring me before the law, and you know that I couldn’t give you that much and leave and pay the debts that I owed, but I am sorry that I came away, but I do not feel that I could come back there, but I would like very much to have you come here and let us start over again and try to live right. I am going to do different than I have, done, and if you will only come here, 1 will live different'in-my: home and chui’ch life than I did before. Now please Nellie decide' this yourself without any lawyer or anyone else, and 'please write to me and let ine know, and write to me about yourself and th& children. Direct to 1194 Rich Street, Columbus, Ohio. From
“CHARLIE.”
And at the same time he wrote to his mother as follows:
“ I received your letter Friday, and was glad to get it, but was rather disappointed, for .you did not write anything that you said to Nellie or what, she said to you, nor you did not say anything about the children. I have written a letter to Nellie this morning. I wish you would go to see her as often as you can and write to me about, them. I have caught one of my bad colds, and am nearly sick and am out of money and discouraged to death. I will not get any money to amount to anything Until the 15th of October, and I do not know what 1 am todo from now until then. Could not you let me have five dollars in some way until then and I would pay it back with interest then ? Well, mother, I am so near sick that I cannot, write any more this time.”
His wife does not seem to have replied to the letter written by him to her.
On the 28th day of October, 1904, the defendant was indicted for the abandonment of his two children under section 287 of the Penal Code. He was tried in February, 1905, and convicted, and on February 14, 1905, was sentenced to imprisonment in the Onondaga county penitentiary for one year. From the judgment of conviction he has appealed to this court.
*720At tile close of the case for the People the defendant’s counsel moved for the acquittal and discharge of the prisoner upon the ground that no case had been made Out against the defendant ; that it had not been shown tha,t the defendant abandoned his children or intended to abandon them. A motion for a ■ new trial, was also made upon the grounds, among others, that the court misdirected the jury; that.the verdict was not warranted by the evidence and was contrary to law, and upon the exceptions. ■
. Numerous exceptions were taken by the defendant’s counsel to rulings, upon questions of evidence, some of which we deem so prejudicial to the defendant that, of themselves, they furnish sufficient grounds for granting a hew trial. It is, however, unnecessary to call attention to them, for we think there was Such a failure to make out the crime against the defendant of which he was convicted that the judgment should be reversed and the defendant discharged.
The indictment, charges that on the 11th day óf August, 1904, at the city of Syracuse, the defendant deserted these two children with the .intent wholly to abandon them, but it names no specific place and the proof does not show that he so deserted them in any place within the meaning of section 287 of the Penal Code.' That section reads as follows : “ A parent or other person having the care or custody, for nurture or education, of a child under the age of fourteen years, who deserts the child in any place, with intent wholly to. abandon it,.is punishable by imprisonment for not more than seven yeaks.” ■ . . ■
Numerous statutes have been - passed from time to time in otir ■State for the protection of children. - One of the earliest was section. 35 of article. 2 of title 2 of chapter 1 of part 4 of the Revised Statutes in 1828. (2 R. S. 665, § 35.) ■ It provided: “ If the father or. mother of any child under the age of six years, or any other person to-whom any such child shall have been confided, shall expose such child in any highway, street, field, housé or out-house, with intent wholly to, abandon it, he or she, shall,, upon conviction,-be punished by imprisonment in a State- prison not exceeding seven years, or in* a county jail not more than one year.” . To Which the commissioners added this note: “ New, unfortunately proved by some recent instances to be very necessary.” (See 3 R. S. [2d ed.] 815, § 39, note ; 4 N. Y. Revisers’ Rep. 591, § 39, note.)
*721Section 287 of the Penal Code is founded upon and superseded the (section contained in the Revised Statutes. It has remained unchanged since its adoption in 1881 (Laws of 1881, chap. 676, § 287), except that by chapter 325 of the Laws of 1892 the punishment prescribed was imprisonment for not more than seven years, and by chapter 376 of the Laws of 1903 the age of children to be protected by its provisions was raised from six to fourteen years, so that as the section now stands it applies to children under the age of fourteen years, and the punishment prescribed for offending against its provisions is imprisonment in a State prison for not more than seven years. We are not aware that there is any reported case in which this section of the Penal Code, or the section of the Revised Statutes which it superseded, has received a judicial interpretation. The Legislature of the State of Michigan adopted in substance the section as contained in the Revised Statutes of our own State, and the Supreme Court of that State (Shannon v. People, 5 Mich. 71) in passing upon that section, held that the exposure was the substantive act and the intent to abandon the secondary ingredient, both must concur to complete the offense, and that the exposure contemplated by the section “must be such as may subject the child to hazard of personal injury — such as may peril the life or health of the child, or produce severe suffering or serious bodily harm; and, hence, that to leave a child, with the intent wholly to abandon it, in a house [or other place] where it would be .certain to be cared for,’ would not constitute the exposure contemplated by the statute.” 'While the words “ expose such child in any'highway, street, field, house or out-house,” as contained in the Revised Statutes, have been changed in the Penal Code to the broader and more comprehensive statement “ deserts the child in any place,” it still requires more than mere desertion or abandonment of the child or failure to provide for it, to make out the crime. That is quite obvious when this section 287 is considered in connection with the following sections of the Penal Code relating to abandonment and other acts of cruelty to children.
The next succeeding section at that time makes it a misdemeanor for “A pei’son who * * * willfully omits, without lawful excuse,- to perform a duty by law imposed upon him to furnish food, *722clothing, shelter or medical attendance to a minor. *'*.*” In an interesting and elaborate opinion by Judge Haight, our Court of Appeals has"held that in'a proper case it is the- duty of a parent to furnish medical attendance to his child, and if he fails he is liable criminally under the provisions of the Penal Code. (People v. Pierson, 176 N. Y. 201.)
In 1905 the Legislature added a new section to chapter 3 of title 10 of the Penal Code. It is placed between sections 287 and" 288, and numbered ■ 287a. It provides: “ § 287-a. Abandonment of children.— A "parent or other person charged with the care or custody for nurture or education of a child under the age of sixteen years, who abandons the child in destitute circumstances and willfully" omits .to furnish necessary and proper food, clothing or shelter for such child is guilty of felony, punishable by imprisdnmentffor not more than two years, or by a fine not to exceed one "thousand dollars, or by both. . * * ” By the 2d section of the act making this amendment (Laws of 1905,- chap. 168) it is provided that nothing in this act contained shall be deemed or construed to repeal, amend, impair'or in any manner affect the provisions of. sections .287, 288" or 289 of the Penal Code, or any other existing, provisions of law relating to abandonment or .other acts of cruelty to children.
The criminal, omission to furnish - a .minor child food, clothing, shelter or medical attendance is made a misdemeanor by section 288. The criminal abandonment of a child under sixteen years of age in destitute circumstances, and the criminal omission to furnish food, clothing or shelter, is punishable by imprisonment fqr not exceeding two years, or by a fine, or. by both, by section 287azi but the severest, punishment is prescribed for the. offense named in and defined by section 287. ■ •> " ,
Considering these three sections together, and the punishment for the different offenses as well, the language of section 287 as well as its history, the words “ in any place ” in the phrase “ deserts th.e child in any place” are not mere surplusage; they are significant and have an important, bearing upon, the construction to-be placed upon this section. To make but this crime it is necessary to show ■that such a child is desertedtin a place and is so left with the intent wholly to abandon it, and leaving these two children, two- and three *723years of age, with their own mother, as is disclosed by the evidence in this case, we think is not such a desertion and' abandonment as this section 287 intends to punish.
The conviction should be set aside and, in the view we take of the case, a new trial should not be ordered. (People v. Camp, 139 N. Y. 87, 90-93.)
The judgment of conviction should be reversed and the defendant discharged.
All concurred.
Judgment reversed and defendant discharged.